MEMORANDUM **
California state prisoner Willie Edwards appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Edwards contends that the Board of Prison Hearings’s 2005 decision finding him unsuitable for parole is not supported by some evidence and was otherwise improper. The only right at issue in the parole context is procedural, and the only proper inquiry is what process the inmate received, not whether the state court decided the case correctly. See Swarthout v. Cooke,—U.S.—,—-—, 131 S.Ct. 859, 862-63, 178 L.Ed.2d 732 (2011) (per curiam). Because Edwards raises no procedural challenges, we affirm.
Edwards’s motion to set oral argument and/or for decision is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.